PER CURIAM.
The Notice of Appeal herein seeks appellate review of an order of the Circuit Court of Dade County, Florida, which denied the petition of Gibson for a Writ of Habeas Corpus and also an order of the Criminal Court of Record, which denied his motion for relief pursuant to Fla.R.Crim.Pr. 1.850, 33 F.S.A.
The Notice of Appeal filed in the Circuit Court of Dade County, Florida in the Habeas Corpus proceeding is ineffective to bring before this court an order of the Criminal Court of Record, denying a motion pursuant to Fla.R.Crim.Pr. 1.850. We consider, therefore, only the review of the Habeas Corpus proceeding.
The appellant has failed to include his petition for Habeas Corpus, filed in the Circuit Court, in the record on appeal. He has not brought us a sufficient record on appeal to demonstrate reversible error committed by the trial court. It is the duty of the appellant to provide the appeals court with a sufficient record to demonstrate reversible error. Curtiss-Wright Corp. v. King, Fla.App.1968, 207 So.2d 294.
Assuming arguendo that the Petition for Writ of Habeas Corpus and a sufficient record were properly before us, this matter should be affirmed. See Clark v. State, ex rel. Rubin, Fla.App.1960, 122 So.2d 807; State, ex rel. Gerstein v. Schulz, Fla.App. 1965, 180 So.2d 367; Hitson v. Mayo, Fla. 1957, 99 So.2d 297. The order herein appealed be and the same is, therefore,
Affirmed.